Citation Nr: 0311703	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1966 through October 1990.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 rating decision by the Salt Lake City, Utah, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing before a hearing 
officer at the RO in Cheyenne, Wyoming in October 2000.  

In September 2002, the Board undertook additional development 
on the claim for service connection for hypertension pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  The Board is aware that in 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, __F.3d__Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  However, in the circumstances of this 
case, remand to the AOJ would serve no useful purpose.  The 
veteran is not prejudiced by the decision below.  


FINDING OF FACT

Competent evidence establishes that the veteran has 
hypertension that likely began during service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.  The 
Board finds that the mandates of the VCAA are met to a 
sufficient degree for appellate review to proceed.  The 
veteran has received all mandated notice and the record is 
sufficiently complete for a merits review.  In the 
circumstances presented, the Board finds it appropriate to 
proceed on the merits.  

Factual Background and Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Finally, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown, as the veteran 
has had a medical diagnosis of hypertension since April 1992 
(approximately 18 months after his separation from service).  
While hypertension was not diagnosed during service, elevated 
blood pressure readings were noted intermittently in service.  
Specifically noted in this regard is an April 1982 periodic 
examination report that documented a blood pressure reading 
of 144/90 and included a note indicating the presence of 
recently discovered mild intermittent elevation of blood 
pressure.  The veteran noted a history of high blood pressure 
in his July 1990 report of medical history.  Physician's 
notes on that report indicated that the veteran had elevated 
blood pressure readings in 1982, that a five day blood 
pressure check at that time was normal, and that the veteran 
still had occasional occurrences of high blood pressure.   

Post service medical records include a January 2000 VA 
progress note, signed by the veteran's nurse, which indicated 
that it was reasonable to assume that the hypertension 
currently being treated by the VAMC was previously shown in 
1982.

In April 2003, the veteran was examined (at the Board's 
request) by a VA physician who reviewed the claims file and 
opined that it was as likely as not that current 
hypertension, treated since 1992, existed (based on available 
record review) while the veteran was on active duty.   There 
is no competent (medical) evidence to the contrary.  
Accordingly, there is evidence of current hypertension, 
evidence of elevated blood pressure readings in service, and 
competent evidence that the two are related.  All 
requirements for establishing service connection are 
satisfied, and service connection for hypertension is 
warranted.  


ORDER

Service connection for hypertension is granted.

	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

